                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CASE NO. 3:19-CV-479

JULIE SZULCZEWSKI,                                   )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )               COMPLAINT
                                                     )
COX ENTERPRISES, INC.,                               )
COX MEDIA GROUP, LLC and                             )
WSOC TELEVISION, LLC D/B/A WSOC-TV,                  )               JURY TRIAL DEMANDED
                                                     )
               Defendants.                           )
                                                     )


                                     NATURE OF ACTION

       Plaintiff Julie Szulczewski (“Ms. Szulczewski”) files this Complaint against Defendants

COX ENTERPISES, INC. (“Cox”), COX MEDIA GROUP, LLC (“CMG”) and WSOC

TELEVISION, LLC D/B/A WSOC-TV (“WSOC”) for damages for injuries Plaintiff has sustained

as a result of Defendants’ unlawful discrimination and retaliation against Plaintiff on the basis of

gender, age, and disability in violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e et seq., (“Title VII”), the Americans with Disabilities Act, 42 U.S.C. § 12101

et seq., (“ADA”), Americans with Disabilities Act Amendments Act of 2008 (“ADAA”), the Age

Discrimination in Employment Act, as amended, 29 U.S.C. § 621 (“ADEA”), the North Carolina

Equal Employment Practices Act, NC 6.S. 143-422.2, et seq and all other applicable federal, state

and local statutes.

                                PRELIMINARY STATEMENT

       On March 8, 2018, Plaintiff, a highly regarded and successful News Director at WSOC in

Charlotte, North Carolina, was summarily and unlawfully dismissed from her job to make room




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 1 of 14
for a younger, less successful male. In today’s world, a talented female professional must still

contend with the boys’ club mentality condoned by some employers, like the Defendants, who

condone the actions of their male managers when they band together to smear the reputation of an

older female colleague to protect one of their own.

       Ms. Szulczewski was blindsided by her employer, the Defendants, to whom she had been

loyal for 20 years and for which she had transformed an underperforming news team into a thriving

news media outlet. The Defendants took advantage of Ms. Szulczewski when she was vulnerable,

just as she returned from medical leave for surgery to her knee, an injury sustained while at work.

The Defendants used the opportunity to falsely accuse the Plaintiff and smear her reputation with

lies, at a time when she was just coming back to work and unprepared for the unjustified and

calculated attack on her reputation and character. This was done by the Defendants specifically to

justify the unlawful termination of Plaintiff’s employment shortly thereafter. This was a pitiful

attempt to cover up the inexplicable firing of an employee who was a rising star, in Cox’s

leadership program, groomed for further promotion and a leader who guided her team to produce

Emmy worthy news content just days before she was fired.

       The Defendants rewarded Ms. Szulczewski’s stellar work and loyalty with lies to further

the agenda of a group of younger male managers and condoned their misconduct to further that

agenda. They justified this unlawful behavior with lies that could destroy Ms. Szulczewski’s

unblemished professional reputation and irreparably harm her career. They did this just to give a

younger male employee Ms. Szulczewski’s position and keep the boys’ club at CMG and WSOC

happy. In today’s world, this should no longer happen. It is for this reason that Ms. Szulczewski

has commenced this action against the Defendants.




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 2 of 14
                            PARTIES, JURISDICTION & VENUE

        1.     Defendant COX ENTERPRISES, INC. (“Cox”) is a privately held global

corporation with its principal place of business and headquarters in Atlanta, Georgia that employs

approximately 55,000 employees, with $21 billion in total revenue. Cox’s primary operating

subsidiaries are Cox Communications, Cox Automotive and Cox Media Group. Cox’s has

business operations in North Carolina, through its subsidiaries and is registered in that state for

service of process at Registered Corporation Service Company 2626 Glenwood Avenue, Suite 550

Raleigh, NC 27608.

        2.     Defendant COX MEDIA GROUP, LLC (“CMG”), a wholly owned subsidiary of

Cox, with its principal place of business in Atlanta, Georgia, that owns radio and television stations

and newspapers. CMG operates WSOC Television, LLC in Charlotte, North Carolina and is

registered in that state for service of process at Registered Corporation Service Company 2626

Glenwood Avenue, Suite 550 Raleigh, NC 27608.

        3.     Defendant WSOC TELEVISION, LLC D/B/A WSOC-TV (“WSOC”) is a wholly

owned Federal Communications Commission licensed media outlet, brand and subsidiary of

Defendant COX, with its principal place of business located at 1901 North Tryon Street, Charlotte,

NC 28206.

        4.     WSOC acted in concert with COX, CMG, and/or others as it relates to the unlawful

conduct alleged herein.

        5.     Ms. Szulczewski is a fifty-two (52) year old, Caucasian female. She resides in

Alabama.

        6.     Ms. Szulczewski was employed as the News Director at WSOC until March 8,

2018.




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 3 of 14
       7.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 and/or other law. Claims are asserted under the laws of the United States as well as pursuant

to 28 U.S.C. § 1343(a)(4), in that claims are asserted under a law providing for the protection of

civil rights. Further, this action asserts federal questions under Title VII, the ADA and the ADEA.

       8.      The Court has supplemental jurisdiction over the claims brought under North

Carolina law pursuant to 28 U.S.C. § 1367.

       9.      Venue lies in this Court pursuant to 28 U.S.C. § 1391 and/or other law. The acts

and omissions giving rise to the causes of action alleged herein occurred in this District.

       10.     Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on or about July 10, 2018.

       11.     The EEOC issued a Notice of Right to Sue dated June 27, 2019.

       12.     Plaintiff commenced this action within 90 days of receipt of the Notice of Right to

Sue.

                                    FACTUAL ALLEGATIONS

       13.     Plaintiff is female and currently fifty-two (52) years old.

       14.     After twenty (20) years of employment with the Defendants, Plaintiff was fifty (50)

years old when the Defendants terminated her employment as the News Director for WSOC in

Charlotte, North Carolina on March 8, 2018.

       15.     Plaintiff was first hired by Defendant Cox/CMG in 1997 as an Executive Producer

for Cox television station WFTV in Orlando, Florida.

       16.     Plaintiff was promoted by the Defendants to the position of Managing Editor for

Cox television station WSOC in Charlotte, North Carolina in 2007.

       17.     In 2010, Plaintiff briefly left her employment with the Defendants until the




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 4 of 14
Defendants hired Plaintiff back as the News Director for WSOC in Charlotte, North Carolina in

2011.

        18.    Plaintiff held that position until the Defendants terminated her employment in

March 2018.

        19.    During her employment with Defendants, Plaintiff was a respected, valued and high

performing employee.

        20.    When Plaintiff’s employment with Defendants was terminated, Plaintiff was one

of the longest tenured News Directors employed by Defendants.

        21.    During Plaintiff’s time and leadership of the WSOC news team in Charlotte, that

television station thrived and received accolades as a top news producing entity, locally and

nationally.

        22.    Plaintiff was able to manage and develop the WSOC news team into a thriving

news outlet despite multiple expense cuts which prevented Plaintiff from filling several critical

open positions at WSOC and left the station understaffed.

        23.    Plaintiff received praise from her supervisors for her leadership and performance

at WSOC and in 2017, Cox Executive Vice President Jane Williams recommended Plaintiff to

participate in the Cox Leadership Program where Plaintiff would be groomed by Cox for higher

level leadership positions in the organization. Plaintiff was the only News Director in the program

that year and she participated until she was fired in March 2018.

        24.    On February 6, 2017, Plaintiff was offered a renewal of her employment contract

for the News Director position at WSOC for three more years from April 13, 2017 to April 14,

2020.

        25.    Plaintiff accepted the offer on February 27, 2017 and her new employment




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 5 of 14
agreement was signed by her then supervisor, CMG Vice President and General Manager Joe

Pomilla on March 3, 2017.

         26.   At the time, senior leadership at Defendants Cox and CMG commented to Plaintiff

that they expected she would soon be promoted to the next leadership level position for her at Cox,

General Manager.

         27.   In March 2017, another employee at WSOC under Plaintiff’s supervision filed an

internal complaint against Plaintiff with Defendants.

         28.   That employee had significant and documented performance issues on which

Plaintiff had counseled the employee before the employee filed a complaint.

         29.   Plaintiff cooperated with the Defendants’ internal investigation into the matter and

heard nothing more about the investigation, which she reasonably believed had been resolved.

         30.   In September 2017, Plaintiff went on an Outward Bound trip, part of the Cox

leadership program curriculum, in the mountains of Western North Carolina. While hiking the

mountain during that trip, Plaintiff tore the ACL in her right knee, a painful injury.

         31.   After consulting with a physician, Plaintiff was informed that the injury to her knee

required surgical repair and post-surgical rehabilitation for which Plaintiff had to take medical

leave.

         32.   Rather than schedule and undergo that surgery immediately, Plaintiff, a loyal and

dedicated employee for the Defendants, postponed the surgery several months until December.

         33.   Plaintiff chose to delay her surgery so that she could lead her team at WSOC

through the November ratings sweeps, a critical period for television stations and news

departments.

         34.   At the end of November 2017, Plaintiff’s direct supervisor Joe Pomilla was




          Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 6 of 14
transferred to the poorly performing Cox/CMG Boston television station.

        35.    Defendants’ Regional Vice President, Ray Carter, who at the time had recently been

promoted to that position, replaced Pomilla as General Manager with Cedric Thomas in December

2017.

        36.    Thomas, who had been a General Sales Manager in Pittsburgh and had worked with

Carter there, became the General Manager of WSOC in Charlotte and supervisor over Plaintiff.

        37.    Both Carter and Thomas are male, Thomas is younger than Plaintiff and neither

had any medical condition requiring medical leave.

        38.    Plaintiff went out on medical leave in December 2017 for surgery to her right knee.

        39.    Before she went on leave, Plaintiff had no interaction with Thomas.

        40.    Plaintiff returned to work from her medical leave on January 22, 2018.

        41.    As soon as Plaintiff returned to work, she was summoned to a meeting with Thomas

and the employee who made a complaint against Plaintiff back in March 2017.

        42.    Thomas informed the Plaintiff that he wanted to “resolve any tension” between

Plaintiff and the employee, after which Plaintiff advised Thomas that she believed she could not

provide any constructive feedback to this employee for fear that it would be misconstrued and used

against Plaintiff in any continued investigation.

        43.    Thomas asked Plaintiff about the status of the investigation, and Plaintiff informed

him that she had not heard anything about it for months, to which he responded that if Plaintiff had

not heard anything else, then the matter was over and Plaintiff should not worry about it.

        44.    Plaintiff went back to her regular duties as News Director for WSOC and regularly

interacted with Thomas and Carter without incident.

        45.    The station was busy with the February ratings book and Olympics coverage in




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 7 of 14
2018 when the Reverend Billy Graham died on February 21, 2018.

       46.     Plaintiff and her news team took on the enormous task of covering this news event

which culminated with a 24-hour news cycle of coverage for Reverend Graham’s funeral

processional from the mountains in Asheville back to Charlotte on February 24, 2018 and then

hours more coverage into the next week for the Reverend’s funeral on March 2, 2018.

       47.     Plaintiff and her news team received praise and accolades for the work they did on

this coverage, which resulted in Emmy consideration for WSOC News.

       48.     On March 6, 2018, Carter and Thomas both came to Charlotte to take the entire

news team out to dinner to congratulate them on their work on news coverage of the Reverend

Graham’s funeral and the tremendous ratings won for the station.

       49.     The very next day, on March 7, 2018, Plaintiff was summoned to a “strategy

meeting” at the Embassy Suites in Charlotte.

       50.     When Plaintiff arrived for the meeting, Thomas was present with a human resources

corporate investigator.

       51.     During the meeting, the investigator confronted Plaintiff with several untrue and

unfounded accusations of misconduct about which she had never previously been informed.

       52.     The investigator accused Plaintiff of having inappropriate relationships with four

male employees of Defendants, which was not true, nor did the investigator provide any evidence

to support this unfounded allegation.

       53.     The investigator also accused Plaintiff of going out on a date with a male employee

and inappropriately touching a male employee on the thigh during a party at Plaintiff’s home in

December 2017.

       54.     The investigator further accused Plaintiff of inappropriately yelling at an Art




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 8 of 14
Director back in 2012 and inappropriately taking photographers out for drinks and appetizers in

2013 although Plaintiff’s supervisor had just approved an outing. Notably Thomas had approved

and encouraged expenditures for Plaintiff to take employees out for dinner and drinks after they

were done covering Reverend Graham’s funeral just a few days before this meeting.

       55.       The incident with the Art Director had been dealt with in 2012, and Plaintiff had

not been disciplined at the time.

       56.       The other occasion about which Plaintiff had been accused of inappropriately

taking employees out occurred with the full knowledge of Plaintiff’s prior supervisor and with

their consent.

       57.       In fact, these types of outings were encouraged to boost team morale and bonding,

particularly after challenging assignments like the Graham funeral coverage.

       58.       No inappropriate behavior or misconduct occurred during those outings, nor had

any employees raised any complaints with Plaintiff before the meeting.

       59.       Plaintiff also explained to the investigator, that the “date” was actually an occasion

when she attended a play in which one of the station’s meteorologist’s performed and that there

had been no holiday party at Plaintiff’s home while she was out on medical leave in December.

       60.       The investigator also asked Plaintiff about a reporter, implying that she had engaged

in a sexual relationship with the reporter, to which Plaintiff explained that she was friends with the

reporter and his wife and had plans to attend their daughter’s Bat Mitzvah that weekend.

       61.       Despite Plaintiff’s explanations indicating that none of the accusations raised by

the investigator were true or had any merit, the investigator took Plaintiff’s employee badge and

instructed her not to contact anyone until the “investigation” was over.

       62.       Plaintiff was summoned back to another meeting at the hotel the next day on March




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 9 of 14
8, 2018 when General Manager Cedric Thomas informed her that her employment was terminated.

       63.     Plaintiff was handed a letter which stated that Defendants had decided to “opt out

of the remainder” of her contract, effective April 12, 2018.

       64.     Notably, although Plaintiff had been wrongly and falsely accused of several

instances of misconduct in the meeting just one day before, Defendants did not choose to cite the

clause in Plaintiff’s employment contract addressing misconduct as a reason for terminating her

employment.

       65.     Right before this meeting, Plaintiff was informed that Michael Olivera, who had

been the News Director at the failing Boston television station and had previously worked with

Thomas and Carter at a Cox station in Pittsburgh, was coming to the Charlotte station.

       66.     Olivera is male and approximately thirty-five (35) years old.

       67.     Plaintiff was fired the day before it was announced that Olivera was coming to

Charlotte.

       68.     Olivera replaced Plaintiff as the News Director for WSOC in Charlotte.

       69.     Two of the male employees that Plaintiff was accused of inappropriately interacting

with were never interviewed by human resources, nor were many of the other employees in her

department.

       70.     In fact, many of the employees in Plaintiff’s news division had no idea why Plaintiff

was suddenly terminated right after she returned from her medical leave.

       71.     After Plaintiff’s employment was terminated, the station submitted an application

for Emmy consideration for the coverage of Reverend Graham’s funeral led by Plaintiff and her

news team.

       72.     Thomas, however, refused to include Plaintiff’s name on the Emmy submission




        Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 10 of 14
even after Plaintiff offered to pay her portion of the entry fee.

        73.     Before the meeting on March 7, 2018 when Plaintiff was wrongly and falsely

accused of multiple instances of prior misconduct, Plaintiff had a stellar reputation and

performance record with her employer. WSOC thrived under her leadership.

        74.     Defendants terminated Plaintiff’s employment to make room for a younger, male

employee, with no known medical issues, favored by Plaintiff’s supervisors, who needed to be

rescued from a failing Cox station in Boston.

        75.     Plaintiff was unable to find new employment until August 2019 when she obtained

work as a New Director for a television station in Huntsville, Alabama for much less compensation

than what she earned and was due under her employment contract with the Defendants.

        76.     Plaintiff suffered months of emotional distress due to the false accusations made

against her and used by Defendants to wrongfully terminate her employment with discriminatory

animus and retaliation for exercising her right to use medical leave for treatment of a physical

injury Plaintiff sustained while working for the Defendants.

                                 FIRST CAUSE OF ACTION
                             Gender Discrimination Under Title VII


        77.     Plaintiff repeats, reiterates and realleges paragraphs 1 to 76 of this Complaint as if

fully set forth herein.

        78.     By the acts and practices described above, Defendants have discriminated against

Plaintiff in the terms and conditions of her employment on the basis of her gender in violation of

Title VII, by using fabricated allegations of sexual harassment, misconduct and inappropriate

behavior towards male employees to damage Plaintiff’s reputation and concoct a reason to

terminate Plaintiff’s employment, an adverse employment action, in favor of a less qualified male




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 11 of 14
employee.

        79.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages and damages for mental anguish and humiliation as a result of Defendants’

discriminatory acts.

                                    SECOND CAUSE OF ACTION
                                  Age Discrimination Under the ADEA


        80.     Plaintiff repeats, reiterates and realleges paragraphs 1 to 79 of this Complaint as if

fully set forth herein.

        81.     By the acts and practices described above, Defendants have discriminated against

Plaintiff, who was fifty (50) years old at the time of the acts complained of herein, in the terms and

conditions of her employment on the basis of her age in violation of the ADEA. Defendants used

fabricated allegations of sexual harassment, misconduct and inappropriate behavior towards male

employees to damage Plaintiff’s reputation and concoct a reason to terminate Plaintiff’s

employment, an adverse employment action, in favor of a less qualified and significantly younger

male employee.

        82.     Plaintiff is now suffering and will continue to suffer irreparable injury; monetary

damages; and damages for mental anguish and humiliation as a result of Defendant’s

discriminatory acts.

                                      THIRD CAUSE OF ACTION
                          Disability Discrimination Under the ADA and ADAA

        83.     Plaintiff repeats, reiterates and realleges paragraphs 1 to 82 of this Complaint as if

fully set forth herein.

        84.     By the acts and practices described above, Defendants have discriminated against

Plaintiff in the terms and conditions of her employment on the basis of her being “regarded as”




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 12 of 14
disabled, in violation of the ADA and ADAA in that Plaintiff, after postponing medical leave for

the benefit of Defendants and immediately upon her return from medical leave, was presented with

fabricated and unfounded allegations of misconduct to justify the termination of her employment.

Plaintiff had not requested any accommodation and she was fully able to perform the essential

functions of her job with or without accommodation but was nonetheless terminated upon her

return to work without justification.

        85.     Plaintiff is now suffering and will continue to suffer irreparable injury; monetary

damages; and damages for mental anguish and humiliation as a result of Defendant’s

discriminatory acts.

                                   FOURTH CAUSE OF ACTION
                               Gender, Age and Disability Discrimination
                               In Violation of North Carolina State Law


        86.     Plaintiff repeats, reiterates and realleges paragraphs 1 to 85 of this Complaint as if

fully set forth herein.

        87.     By the acts and practices described above, Defendants have discriminated against

Plaintiff in the terms and conditions of her employment and by acting adversely against Plaintiff

on the basis of Plaintiff’s gender, age and “regarded-as” disability, as described above, against

public policy as defined in and in violation of the North Carolina Equal Employment Practices

Act, NC 6.S. 143-422.2, et seq.

        88.     Plaintiff is now suffering and will continue to suffer irreparable injury; monetary

damages; and damages for mental anguish and humiliation as a result of Defendants’

discriminatory acts.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter an award:




         Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 13 of 14
          (a)    directing Defendants to pay Plaintiff compensatory damages, in an amount that

exceeds the jurisdictional minimum of this court, including, but not limited to back pay, front pay

and benefits;

          (b)    directing Defendant to pay Plaintiff punitive damages;

          (c)    directing Defendant to pay an additional amount to compensate Plaintiff for the

emotional distress and reputational damage Defendants’ unlawful conduct has caused Plaintiff, an

amount that exceeds the jurisdictional minimum of this court

          (d)    awarding Plaintiff such interest as is allowed by law;

          (e)    awarding Plaintiff her reasonable attorneys’ fees and costs; and

          (f)    granting such other and further relief as the Court deems necessary and

proper.

                                   DEMAND FOR JURY TRIAL
          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff demands trial

by jury in this action of all issues so triable.



Respectfully submitted this 25th day of September, 2019.

                                                   THE NOBLE LAW FIRM, PLLC


                                                   /s/ Laura L. Noble
                                                   Laura L. Noble (N.C. Bar No. 38691)
                                                   Christine A. Rodriguez (N.C. Bar No.54143)
                                                   141 Providence Road, Suite 210
                                                   Chapel Hill, N.C. 27514
                                                   Telephone:     (919) 251-6008
                                                   Facsimile:     (919) 869-2079
                                                   lnoble@thenoblelaw.com
                                                   crodriguez@thenoblelaw.com
                                                   Attorneys for Plaintiff




           Case 3:19-cv-00479-GCM Document 1 Filed 09/25/19 Page 14 of 14
